Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tony Hom on May 24, 2021.
The application has been amended as follows: 
	In claim 2, please replace “The regeneration inducer of claim 1, wherein the extracellular matrix is derived from animal or non-animal tissues or organs, and the animal tissues or organs are selected from small intestine, trachea, bladder or bone.” with --The method of claim 1, wherein the acrylate comprises one or more of ethyl acrylate, n-butyl acrylate, lauryl acrylate and 2-ethylhexyl acrylate.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a specific method of making a water-soluble acrylic resin wherein the method requires using 7-12 parts of acrylic acid, 10-25 parts by weight of an acrylate, 10-20 parts by weight of styrene, 10-30 parts by weight a methacrylate, 2-10 parts by weight of a versatate, 26-35 parts by weight of a hydroxyl-containing methacrylate, 0.75-2.25 of a chain transfer agent, 1.8-6.7 total parts by weight of an initiator, 1-6 parts by weight of a silicone functional monomer, and 4.4-12 parts by weight of an amine neutralizer.  None of the prior art of record teaches or renders obvious the claimed method of making the claimed acrylic resin.  Therefore, claim 1 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767